Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderhofer et al. (US 2018/0208299) in view of Malkin et al. (EP 2,236,419) and Liegeois et al. (US 2016/0101849).


an electric motor (2) (Para 0034);
a hydraulic pump (7) connected to the electric motor (2) (Para 0034);
 a consumer/ any element to be adjusted directly connected to the electric motor (2) via a mechanical coupling (Para 0035);
but it is silent about an electric motor connected to a hydraulic pump and a gearbox; and a clutch configured to mechanically couple the gearbox to a steering collar. 
However, Malkin et al. ‘419 teaches (figure 2) the apparatus (26) includes an electric motor (28) connected to a first drive train (30) and a second drive train (32) (Para 0015). Malkin et al. ‘419 further teaches that the drive train includes a coupling arrangement in the form of clutch (36) and when clutch (36) is engaged drive from the motor (28) passes to a gearbox (42) (Para 0016-0017). Since, Malkin et al. ‘419 teaches that an electric motor can drive multiple drive paths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 such that the electric motor drives both the hydraulic pump and the gearbox. It would further have been obvious to incorporate the clutch of Malkin et al. ‘419 in the gearbox of Hinderhofer et al. ‘299. One of ordinary skill in art would recognize that doing so would enable to use an electric motor for multiple purposes.
Malkin et al. ‘419 has a clutch but it is silent about a clutch configured to mechanically couple the gearbox to a steering wheel. However, Liegeois et al. ‘849 teaches (figure 1) an aircraft landing gear equipped with a steering device (7) for orienting the wheels (5) comprising electromechanical actuator (41) equipped with an electric motor (42), a gearing device/ gearbox 
Regarding claim 6, modified Hinderhofer et al. ‘299 teaches (figures 3-5) the nose landing gear system wherein the hydraulic pump is configured for connection with one or more of a retract actuator, an uplock actuator, a downlock actuator and a door actuator/ consumer i.e. any element to be adjusted by the motor (2) in conduction with the pump (7) (Para 0034).
Regarding claim 7, modified Hinderhofer et al. ‘299 teaches (figures 3-5) the nose landing gear system wherein a directional control valve/ control valve (13) is fluidly coupled to the hydraulic pump (7) and to the one or more of the retract actuator, the uplock actuator, the downlock actuator and the door actuator/ consumer i.e. any element to be adjusted by the motor (2) in conduction with the pump (7) (Para 0034. 0040).
Regarding claims 8-9, modified Hinderhofer et al. ‘299 teaches (figures 3-5) the nose landing gear system wherein a directional control valve/ control valve (13) is configured to provide a recirculation hydraulic circuit (as shown in the figure below) when in a neutral position and wherein the recirculation hydraulic circuit is configured to fluidly couple a fluid outlet to a fluid inlet of the hydraulic pump via the directions control valve (recirculation circuit has an inlet and an outlet).

    PNG
    media_image1.png
    414
    467
    media_image1.png
    Greyscale

Regarding claim 11, Hinderhofer et al. ‘299 teaches (figures 3-5) a method of operating a nose landing gear system, comprising:
driving an electric motor (2) connected to a hydraulic pump (7) (Para 0034);
driving an electric motor (2) connected to a consumer / any element to be adjusted directly via a mechanical coupling (Para 0035);
circulating a hydraulic fluid within a recirculation hydraulic circuit (as shown in the figure below via the hydraulic pump (7);
but it is silent about driving a single electric motor connected to a hydraulic pump and a gearbox; and steering a nose landing gear assembly via the gearbox and a clutch. 

    PNG
    media_image2.png
    414
    467
    media_image2.png
    Greyscale

However, Malkin et al. ‘419 teaches (figure 2) the apparatus (26) includes an electric motor (28) connected to a first drive train (30) and a second drive train (32) (Para 0015). Malkin et al. ‘419 further teaches that the drive train includes a coupling arrangement in the form of clutch (36) and when clutch (36) is engaged drive from the motor (28) passes to a gearbox (42) (Para 0016-0017). Since, Malkin et al. ‘419 teaches that an electric motor can drive multiple drive paths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 such that the electric motor drives both the hydraulic pump and the gearbox. It would further have been obvious to incorporate the clutch of Malkin et al. ‘419 in the gearbox of Hinderhofer et al. ‘299. One of ordinary skill in art would recognize that doing so would enable to use an electric motor for multiple purposes.

Regarding claim 12, modified Hinderhofer et al. ‘299 teaches (figures 3-5) the method wherein circulating the hydraulic fluid within the recirculation hydraulic circuit (as shown in the figure above) includes circulating the hydraulic fluid through a fluid return provided by a directional control valve/ control valve (13) in a neutral position (recirculation hydraulic circuit has an inlet and an outlet).
Regarding claim 16, modified Hinderhofer et al. ‘299 teaches (figures 3-5) the method wherein the nose landing gear assembly is mechanically coupled to the gearbox via the clutch (clearly shown in figure 1 of Liegeois et al. ‘849). 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderhofer et al. (US 2018/0208299), Malkin et al. (EP 2,236,419) and Liegeois et al. (US 2016/0101849) as applied to claim 1 above, and further in view of Lo et al. (US 2017/0057624).
Regarding claims 2-3, modified Hinderhofer et al. ‘299 teaches an invention as described above in claim 1 but it is silent about the nose landing gear system further comprising a clutch control valve configured to engage and disengage the clutch and wherein the clutch control valve is fluidly coupled to an accumulator.
However, Lo et al. ‘624 teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and  fluidly coupled to accumulator (118) (Para 0029). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 to incorporate the teachings of Lo et al. ‘642 to configure a clutch control valve fluidly coupled to an accumulator and configured to engage and disengage the clutch. One of ordinary skill in art would recognize that doing so would provide a system to control the clutch independently. 
Regarding claim 4, modified Hinderhofer et al. ‘299 teaches the nose landing gear system wherein the accumulator (118) is configured to store hydraulic fluid at a specified pressure that is sufficient to engage or disengage the clutch (Lo et al. ‘624, Para 0021, 0024)
Regarding claim 5, modified Hinderhofer et al. ‘299 teaches (Liegois et al. ‘849, figure 1) the nose landing gear system wherein the clutch/clutch means (45) is disposed between the gearbox / gearing device (43) and the steering collar/steering tube (4).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderhofer et al. (US 2018/0208299), Malkin et al. (EP 2,236,419) and Liegeois et al. (US 2016/0101849) as applied to claim 9 above, and further in view of Lo et al. (US 2017/0057624).
Regarding claim 10, modified Hinderhofer et al. ‘299 teaches the nose landing gear system wherein the fluid outlet of hydraulic pump is fluidly coupled to the directional control valve/ control valve (13) but it is silent about the fluid outlet of the hydraulic pump is fluidly coupled to a clutch control valve configured to engage and disengage the clutch.
However, Lo et al. ‘624 teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and fluidly coupled to a hydraulic pump (114) (Para 0021). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 to incorporate the teachings of Lo et al. ‘642 to configure the fluid outlet of the hydraulic pump fluidly coupled to a clutch control valve configured to engage and disengage the clutch. One of ordinary skill in art would recognize that doing so would provide a system to control the clutch independently. 
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderhofer et al. (US 2018/0208299), Malkin et al. (EP 2,236,419) and Liegeois et al. (US 2016/0101849) as applied to claim 12 above, and further in view of Lo et al. (US 2017/0057624).
Regarding claim 13, modified Hinderhofer et al. ‘299 teaches the method comprising the clutch, mechanically coupled to the gearbox and to the nose landing gear assembly via a steering collar but it is silent about the method further comprising pressurizing an accumulator to a specified pressure.
However, Lo et al. ‘624 teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and fluidly coupled to accumulator (118) and wherein the accumulator (118) is configured to store hydraulic fluid at a 
Regarding claims 14-15, modified Hinderhofer et al. ‘299 teaches the method further comprising disengaging the clutch, switching the directional control valve (13) to a stowed/deployed position and stowing/deploying the nose landing gear assembly via the hydraulic pump (7) (the method is achieved by actuating control valves via hydraulic pump).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderhofer et al. (US 2018/0208299), Malkin et al. (EP 2,236,419) and Liegeois et al. (US 2016/0101849) as applied to claim 16 above, and further in view of Lo et al. (US 2017/0057624).
Regarding claim 17, modified Hinderhofer et al. ‘299 teaches an invention as described above in claim 16 but it is silent about the method wherein the clutch is fluidly coupled to an accumulator configured for pressurization via the hydraulic pump.
However, Lo et al. ‘624 teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and fluidly coupled to accumulator (118) and the hydraulic pump (114) (Para 0021, 0029; accumulator is capable accepting, storing and releasing pressure/energy as needed). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 to incorporate the teachings of Lo et al. ‘642 to . 
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegeois et al. (US 2016/0101849) in view of Lo et al. (US 2017/0057624).
Regarding claim 18, Liegeois et al. ‘849 teaches (figure 1) an electromechanical actuator (41) for steering a nose landing gear system (Para 0039), comprising:
an electric motor (42) (Para 0039);
a gearbox/ gearing device (43) connected to the electric motor (42) (Para 0039);
a clutch/ clutch means (45) configured to mechanically couple the gearbox/gearing device (43) to a steering collar/ steering tube (4) (Para 0039);
but it is silent about a clutch control valve fluidly coupled to the clutch and configured to receive pressurized hydraulic fluid from an accumulator to engage or disengage the clutch with or from the steering color.
However, Lo et al. ‘624 teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and fluidly coupled to accumulator (118) to receive pressurized hydraulic fluid (Para 0029). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 to incorporate the teachings of Lo et al. ‘642 to configure a an electromechanical actuator as claimed. One of ordinary skill in art would recognize that doing so would provide a system to control the clutch independently. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegeois et al. (US 2016/0101849) and Lo et al. (US 2017/0057624)  as applied to claim 18 above, and further in view of Hinderhofer et al. (US 2018/0208299) and Malkin et al. (EP 2,236,419).
	Regarding claim 19, modified Liegeois et al. ‘849 teaches the electromechanical actuator wherein  hydraulic pump (114)  is fluidly coupled with the accumulator (118) (Lo et al. ‘624, figure 3)  but it is silent about the electromechanical actuator wherein the electric motor is configured to drive a hydraulic pump connected to the electric motor.
However, Hinderhofer et al. ‘299 teaches (figures 3-5) electric motor (2) configured to drive a hydraulic pump (7) (Para 0034), and Malkin et al. ‘419 teaches (figure 2) the apparatus (26) includes an electric motor (28) connected to a first drive train (30) and a second drive train (32) (Para 0015). Malkin et al. ‘419 further teaches that the drive train includes a coupling arrangement in the form of clutch (36) and when clutch (36) is engaged drive from the motor (28) passes to a gearbox (42) (Para 0016-0017). Since, Malkin et al. ‘419 teaches that an electric motor can drive multiple drive paths, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinderhofer et al. ‘299 such that the electric motor drives both the hydraulic pump and the gearbox. It would further have been obvious to incorporate the clutch of Malkin et al. ‘419 in the gearbox of Hinderhofer et al. ‘299. One of ordinary skill in art would recognize that doing so would enable to use an electric motor for multiple purposes.
Regarding claim 20, modified Liegeois et al. ‘849 teaches the electromechanical actuator further comprising a check valve/control valves (13) configured for fluid coupling with a fluid outlet of the hydraulic pump (7) (Hinderhofer et al. ‘299, figure 6, Para 0040).	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647